Citation Nr: 1126215	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including cocaine dependency, substance abuse, mood disorder, dysthymia with panic attacks.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1993.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Phoenix, Arizona, VA Regional Office (RO).

This case has previously come before the Board.  In September 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in June 2009.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement service connection for a psychiatric disorder, including cocaine dependency, substance abuse, mood disorder, dysthymia with panic attacks is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not establish that asthma is attributable to service.  

2.  The competent evidence does not establish that chronic bronchitis is attributable to service.  

3.  Degenerative disc disease and arthritis of the low back were manifest during service.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Chronic bronchitis was not incurred or aggravated in active service.   38 U.S.C.A. §§ 1110, 1131 (West Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Degenerative disc disease and arthritis of the low back were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The August 2004 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in August 2005.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The Veteran was also sent a letter regarding the appropriate disability rating or effective date to be assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes substantial compliance with the Board's September 2009 remand.  Additional treatment records have been associated with the claims file to the extent possible.  Thus, the Board is able to proceed with a determination.  

Bronchitis and Asthma

The Veteran asserts entitlement to service connection for a bronchitis and asthma.  Having considered the evidence, the Board finds service connection is not warranted.  

The Board notes that a determination as to whether a respiratory disorder is related to service requires competent evidence.  The Veteran is competent to report his symptoms and service treatment records document relevant complaints.  As a layperson, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that competent and credibility are to be distinguished.  

In that regard, the August 2005 VA examination report states, in pertinent part, as follows:

It is of note that the veteran is rather well educated but extremely difficult to evaluate.  He is able to gauge the response for his various studies and examinations that are very inconsistent and the opinion and diagnosis is based on subjective as well as objective finding and both history and physical of questionable validity the reason for which I am unable to determine.  

In addition, the Board notes that while the November 1987 service entrance examination report shows that the lungs and chest were normal, service treatment records reflect relevant complaints in regard to the respiratory system.  The Board notes that while the assessment in an April 1988 record was rule out early pneumonia and resolving bronchitis, and complaints of hard coughing were attributed to an upper respiratory infection, with notation that he denied a history of bronchitis.  Regardless, the March 2006 VA examiner stated that the records were not consistent with the Veteran's contention that he has had breathing problems ever since the initial episode in service.  Thus, the Board finds the Veteran's assertions of continuity of symptomatology to be inconsistent with the more probative record.  

In addition, while a July 2002 VA record reflects reactive airway disease, probably post viral and a history of multiple episodes of bronchitis/ pneumonia was noted, the chest x-ray examination report notes no etiology identified for the Veteran's symptoms.  Further, while the August 2005 VA report of examination notes a history of having had asthma ever since service; and assertions in correspondence received in May 2011 are to the effect that it began in boot camp, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board notes that a September 2003 Social Security Administration (SSA) determination reflects a primary diagnosis of major depressive disorder and a secondary diagnosis of personality disorder.  

The March 2006 VA examiner specifically stated that it is not at least as likely as not that the Veteran's symptoms are a result of the in-service episodes of acute bronchitis.  Rather, and consistent with a January 1993 separation record noting tobacco abuse, the March 2006 VA examiner attributed current mild chronic bronchitis with intermittent episodes accompanied by bronchospasm to the Veteran's continued tobacco use, and a July 2002 VA record notes reactive airways disease probably post viral with cigarette smoking noted to be a likely contributing factor.  

The Board notes that Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during a veteran's active service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).  Therefore, any claim for service connection on the basis of tobacco use that began in service would be precluded by law.  

In addition, an August 2005 VA examination report notes pulmonary function tests (PFTs) were essentially normal, the October 2006 VA examination report notes that due to poor test performance, PFTs did not add information to that already known, and a February 2010 VA records notes good air movement.  Regardless, the opinion provided in October 2006 was that it is not at least as likely as not that the Veteran has a relevant current disability as a result of service.  

In this case, the Board has accorded more probative value to the competent VA medical opinions.  The March 2006 VA examiner reviewed the claims file and the rationale for the opinion provided is based upon objective findings, reliable principles, and sound reasoning, and is not inconsistent with the August 2005 or October 2006 VA opinion.  Thus, the Board finds that service connection is not warranted for bronchitis or asthma.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.


Degenerative Disc Disease and Arthritis of the Low Back

Initially, the Board notes that there has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

The Veteran asserts entitlement to a low back disorder.  Having considered the evidence, the Board concludes a finding in favor of service connection is supportable.  

The November 1987 service entrance examination report shows the spine and musculoskeletal system were normal.  An August 1990 service treatment record notes the Veteran was involved in a motor vehicle accident and the assessment entered was degenerative disc disease.  X-ray examination was noted to show disc space narrowing with many osteophytes at L5-S1, and the Board concludes that osteophytes are at least as likely as not representative of the existence of arthritis.  See http://www.merckmanuals.com/home/sec05/ch063.  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.307, 3.309, and thus, service connection for any current manifestation of arthritis is warranted.  Given the impossibility of the chronic disease process having healed, as indicated by the March 2006 VA examiner, the probative value of the opinion in that regard is reduced, and with consideration of the July 2007 VA report of magnetic resonance imaging (MRI) showing disc involvement along, with arthritis, it is at least as likely as not that degenerative disc disease of the low back, as well as arthritis of the low back, is related to service.  

In this case, service treatment records document in-service degenerative disc disease and arthritis of the low back, and there is current evidence of such, as well.  Thus, service connection is warranted for degenerative disc disease and arthritis of the low back.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for asthma is denied.  

Service connection for bronchitis is denied.  

Service connection for degenerative disc disease and arthritis of the low back is granted.  


REMAND

The Veteran asserts entitlement to service connection for a psychiatric disorder, including cocaine dependency, substance abuse, mood disorder, dysthymia with panic attacks.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, VA records, to include those associated with the claims file in accordance with the Board's September 2009 remand directives, reflect diagnoses to include bipolar disorder, PTSD, borderline personality, and a history of panic disorder.  In addition, a November 2002 VA record reflects complaints of depression his whole lifetime, a November 2007 VA record notes a history of schizophrenia, and a July 2008 record notes anxiety.  Further, a February 2010 VA record notes anxiety/fear and that his feelings were perhaps like a PTSD response as a result of childhood abuse.  In addition, correspondence, received in May 2011, reflects the assertion that PTSD was aggravated in service.  

A September 2003 Social Security Administration (SSA) determination reflects a primary diagnosis of major depressive disorder and a secondary diagnosis of personality disorder.  Disability was noted to have begun in February 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  Request that the VA examiner provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified acquired psychiatric disorder is related, in whole or in part, to active service, and whether the diagnosis of PTSD is based on an in-service stressor(s) adequate to support a diagnosis of PTSD, consistent with the places, types, and circumstances of the Veteran's service, and whether any identified psychiatric disorder is proximately due to, or has been chronically worsened by, service-connected disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


